EXHIBIT 10.5



AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT

            This Amendment No. 2 (this “Amendment’) dated as of January 1, 2004,
is made by and between Vanguard Health Systems, Inc., a Delaware corporation
(the “Company”), and Ronald P. Soltman (the “Executive”).

            WHEREAS, the Company and the Executive executed a certain
Employment  Agreement (the “EA”) dated as of June 1, 1998, to secure the
services of the Executive as its Executive Vice President, General Counsel  and
Secretary; and

            WHEREAS, the Company and the Executive wish the Executive’s base
salary set forth in Section 6(a) of the EA to be increased to $495,000,
effective as of January 1, 2004.

            NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree that the
EA is amended as follows:

            1.         Defined Terms.  Except for those terms defined above, the
definitions of capitalized terms used in this Amendment are as provided in the
EA.

            2.         Amendment to Section 6(a).  Section 6(a) of the EA
entitled “Base Salary” is hereby deleted and replaced with the following new
Section 6(a):



                        “(a).  Base Salary.  The Executive’s base salary
hereunder, from July 1, 2001 to December 31, 2003, shall be $450,000 per year,
payable semi-monthly. Effective  January 1, 2004, the Executive’s base salary
hereunder shall be $495,000 per year, payable semi-monthly. The Board shall
review such base salary at least annually and make such adjustment from time to
time as it may deem advisable, but the base salary shall not at any time be
reduced from the base salary in effect from time to time.”

            3.         Ratification.  All other provisions of the EA remain
unchanged and are hereby ratified by the Company and the Executive.

--------------------------------------------------------------------------------

- 2 -



            IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by  its duly authorized officer and the Executive has executed this
Amendment, each as of the day and year first set forth above.

                                                                                   
Vanguard Health Systems, Inc.

                                                                                   
By:       /s/ Charles N. Martin, Jr.                     
                                                           
                                    Charles N. Martin, Jr.
                                                                                               
Chairman of the Board and
                                                                                               
Chief Executive Officer

                                                                                   
Executive:



                                                                                   
/s/ Ronald P. Soltman                                      
                                                                                   
Ronald P. Soltman